UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4395



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL SMITH,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. James C. Fox, Senior
District Judge. (CR-95-57-F)


Submitted:   December 21, 2005            Decided:   January 25, 2006


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Windy C. Venable, Research and
Writing Attorney, Raleigh, North Carolina, for Appellant. Frank D.
Whitney, United States Attorney, Anne M. Hayes, Jennifer May-
Parker, Assistant United States Attorneys, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Michael Smith appeals from the district court's judgment

revoking his supervised release and imposing a twenty-four month

sentence. Because our review of the record discloses no reversible

error, we affirm the revocation of Smith's supervised release and

the sentence imposed.

           Based on Smith's positive test result for cocaine and

admission to cocaine use, the district court found that Smith

violated the conditions of his supervision and properly revoked

supervised release.      See 18 U.S.C.A. § 3583(e)(3) (West Supp.

2005). Smith challenges the length of the sentence, which exceeded

the four-to-ten month range suggested by the Sentencing Guidelines.

See U.S. Sentencing Guidelines Manual § 7B1.4(a) (2000).   However,

this range is not binding on the sentencing court.   United States

v. Davis, 53 F.3d 638, 640-41 (4th Cir. 1994).   Indeed, a greater

sentence may be warranted where, as here, the original sentence was

the result of a downward departure.     See USSG § 7B1.4, comment.

(n.4).   Additionally, we note that the imprisonment and supervised

release terms did not exceed the maximum sentence that could be

imposed on revocation.    See 18 U.S.C.A. § 3583(e)(3); Johnson v.

United States, 529 U.S. 694, 702 (2000); United States v. Maxwell,

285 F.3d 336, 341 (4th Cir. 2002).       Because Smith received a

significant downward departure from his original sentence, and

based on the facts of this case, the district court's decision to


                                - 2 -
impose a sentence above the range suggested in USSG § 7B1.4(a) was

reasonable, as was the sentence imposed.

          Accordingly, we affirm the district court's judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -